 
 
 
 
SECOND AMENDED AND RESTATED SEVERANCE PROTECTION AGREEMENT
 
THIS SECOND AMENDED AND RESTATED SEVERANCE PROTECTION AGREEMENT (this
“Agreement”) is made as of the 6th day of June, 2011, by and between the Company
(as hereinafter defined), and Steve Schneider (the “Executive”).
WITNESSETH:
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists and that the
threat or the occurrence of a Change in Control can result in significant
distractions of its key management personnel because of the uncertainties
inherent in such a situation;
WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Executive in
the event of a threat or the occurrence of a Change in Control and to ensure his
continued dedication and efforts in such event without undue concern for his
personal financial and employment security; and
WHEREAS, the Executive is the Senior Vice President, Controller and Chief
Accounting Officer of the Company and in order to induce the Executive to remain
in the employ of the Company, particularly in the event of a threat or the
occurrence of a Change in Control, the Company desires to amend and restate the
existing Amended and Restated Severance Protection Agreement by and between the
Company and the Executive, dated March 20, 2007, and amended on December 1, 2008
(the “Existing SPA”), as set forth herein to provide the Executive with certain
benefits if his employment is terminated as a result of, or in connection with,
a Change in Control.
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is hereby agreed as follows:

 
 

--------------------------------------------------------------------------------

 



1.Term of Agreement.   This initial term of this Agreement shall be effective
until December 31, 2013; provided, however, that commencing on January 1, 2012,
and on each January 1 thereafter, the term of this Agreement shall automatically
be extended for one year, subject however, to termination as provided in the
last sentence of this Section 1; and provided further, however, that the term of
this Agreement shall not expire prior to the later of (i) the expiration of 36
months after the occurrence of a Change in Control during the term of this
Agreement, or (ii) until such time as all benefits to be provided for hereunder
have been provided in full.  Except as otherwise provided herein, this Agreement
and the rights and obligations of each party hereunder shall terminate if the
Executive or the Company terminates the Executive’s employment prior to the
occurrence of a Change in Control.
2.  Definitions.
2.1.   Accrued Compensation.   For purposes of this Agreement, “Accrued
Compensation” shall mean any and all amounts or rights earned, accrued or vested
through the Termination Date (as hereinafter defined) but not paid as of the
Termination Date, including (i) base salary, (ii) reimbursement for reasonable
and necessary expenses incurred by the Executive on behalf of the Company during
the period ending on the Termination Date, (iii) vacation pay, (iv) bonuses,
incentive compensation (other than the Pro Rata Bonus (as hereinafter defined)),
and (v) such other benefits as may be provided in Executive’s employment
agreement with the Company.
2.2.   Cause.   For purposes of this Agreement, a termination of employment is
for “Cause” if the Executive (a) has disregarded a direct, material order of the
Board, the substance of which order is (i) a proper duty of the Executive under
the terms of his employment

 
- 2 -

--------------------------------------------------------------------------------

 

agreement, (ii) permitted by law, and (iii) otherwise permitted by his
employment agreement, which disregard continues after 15 days’ opportunity and
failure to cure, or (b) has been convicted of a felony or any crime involving
moral turpitude.
2.3.  Change in Control.   For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:
(a)  An acquisition of any voting securities of the Company (the “Voting
Securities”) by any “Person” (as the term person is used for purposes of Section
13(d) or 14(d) of the Securities Exchange Act of 1934) immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of 20% or more of the
combined voting power of the Company’s then outstanding Voting Securities or, in
the case of Glencore International AG and its affiliates (collectively,
“Glencore”), Beneficial Ownership of 50% or more of such Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired by any Person other than Glencore in a
Non-Control Acquisition (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control.  A “Non-Control Acquisition”
shall mean an acquisition by (1) an employee benefit plan (or a trust forming a
part thereof) maintained by (x) the Company or (y) any corporation or other
Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a “Subsidiary”),
(2) the Company or any Subsidiary, or (3) any Person in connection with a
Non-Control Transaction (as hereinafter defined); 
(b)  The individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any

 
- 3 -

--------------------------------------------------------------------------------

 

new director as approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered a
member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Securities Exchange Act of
1934) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (a “Proxy Contest”) including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest; or
(c)  Approval by stockholders of the Company of:
(1)  A merger, consolidation or reorganization involving the Company, unless
(i)  the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least 70% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization,
(ii)  the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, and

 
- 4 -

--------------------------------------------------------------------------------

 



(iii)  no Person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation or any Subsidiary, or any Person who, immediately prior to
such merger, consolidation or reorganization, had Beneficial Ownership of 15% or
more of the then outstanding Voting Securities) has Beneficial Ownership of 15%
or more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities (a transaction described in clauses (i) through
(iii) above shall herein be referred to as a “Non-Control Transaction”);
(2)  A complete liquidation or dissolution of the Company; or
(3)  An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities beneficially owned by the Subject Person, then a
Change in Control shall occur.

 
- 5 -

--------------------------------------------------------------------------------

 



(d)  Notwithstanding anything contained in this Agreement to the contrary, if
the Executive’s employment is terminated prior to a Change in Control and the
Executive reasonably demonstrates that such termination (i) was at the request
of a third party who had indicated an intention or taken steps reasonably
calculated to effect a Change in Control and who effectuates a Change in Control
(a “Third Party”) or (ii) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then for all
purposes of this Agreement, the date of a Change in Control with respect to the
Executive shall mean the date immediately prior to the date of such termination
of the Executive’s employment.
2.4.  Company.   For purposes of this Agreement, the “Company” shall mean
Century Aluminum Company, a Delaware corporation, and shall include its
Successors and Assigns (as hereinafter defined).  As used in this Agreement, the
term “affiliates” shall include any company controlled by, controlling, or under
common control with, the Company.
2.5.  Disability.   For purposes of this Agreement, “Disability” shall mean a
physical or mental infirmity which impairs the Executive’s ability to
substantially perform his duties with the Company for a period of 180
consecutive days, and the Executive has not returned to his full time employment
prior to the Termination Date as stated in the Notice of Termination (as
hereinafter defined).
2.6.  Good Reason.
(a)  For purposes of this Agreement, “Good Reason” shall mean the occurrence
after a Change in Control of any of the events or conditions described in
subsections (1) through (9) hereof:

 
- 6 -

--------------------------------------------------------------------------------

 



(1)  a change in the Executive’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, represents an adverse change from his status, title, position or
responsibilities as in effect at any time within one year preceding the date of
a Change in Control or at any time thereafter; the assignment to the Executive
of any duties or responsibilities which, in the Executive’s reasonable judgment,
are inconsistent with his status, title, position or responsibilities as in
effect at any time within one year preceding the date of a Change in Control or
at any time thereafter; or any removal of the Executive from or failure to
reappoint or reelect him to any of such offices or positions, except in
connection with the termination of his employment for Disability, Cause, as a
result of his death or by the Executive other than for Good Reason;
(2)  a reduction in the Executive’s base salary or the failure of the Company to
(i) pay to the Executive an annual bonus in cash at least equal to the annual
bonus paid to the Executive in respect of the most recently completed fiscal
year prior to the Change in Control, such bonus to be paid no later than the end
of the third month of the fiscal year next following the fiscal year for which
the annual bonus is awarded, unless the Executive shall elect to defer the
receipt of such annual bonus, (ii) increase the Executive’s base salary, annual
bonus and any other incentive compensation, including performance shares and
options, consistent with the Company’s practice prior to the Change in Control
or, if greater, as the same may be increased from time to time for other key
executive officers of the Company and its affiliated companies, or (iii) pay to
the Executive any compensation or benefits to which he is entitled within five
days of the date due;

 
- 7 -

--------------------------------------------------------------------------------

 



(3)  the Company’s requiring the Executive to be based at any place outside a
30-mile radius from the Company’s offices where he was based prior to the Change
in Control, except for reasonably required travel on the Company’s business
which is not materially greater than such travel requirements prior to the
Change in Control;
(4)  the failure by the Company to (A) continue in effect (without reduction in
benefit level and/or reward opportunities) any material compensation or employee
benefit plan (including, without limitation, long-term disability, medical,
dental, life insurance, flexible spending account, pre-tax insurance premiums,
vacation pay, pension and profit-sharing) in which the Executive was
participating at any time within one year preceding the date of a Change in
Control or at any time thereafter, unless such plans are replaced with plans
that provide substantially equivalent compensation or benefits to the Executive,
(B) provide the Executive with compensation and benefits, in the aggregate, at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each other employee benefit plan, program and practice in
which the Executive was participating at any time within one year preceding the
date of a Change in Control or at any time thereafter, or (C) permit the
Executive to participate in any or all incentive, savings, retirement plans and
benefit plans, fringe benefits, practices, policies and programs applicable
generally to other key executives of the Company and its affiliated companies;
(5)  the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company, which petition is not dismissed within
60 days;
(6)  any material breach by the Company of any provision of this Agreement;

 
- 8 -

--------------------------------------------------------------------------------

 



(7)  any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of Section 2.2;
(8)  the disposition of all, or substantially all, of the assets of the Company;
or
(9)  the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any Successors and Assigns to assume and agree to perform this
Agreement, as contemplated in Section 6 hereof.
(b)  Any event or condition described in Section 2.6(a) (1) through (9) above
which occurs prior to a Change in Control but which the Executive reasonably
demonstrates (1) was at the request of a Third Party, or (2) otherwise arose in
connection with, or in anticipation of, a Change in Control which actually
occurs, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.
2.7.  Highest Annual Bonus.   For purposes of this Agreement, “Highest Annual
Bonus” shall mean an amount equal to the highest bonus or bonuses paid or
payable to the Executive in respect of any of the five most recently completed
fiscal years prior to the Change in Control (or such shorter period that the
Executive has been employed).
2.8.Highest Base Salary.   For purposes of this Agreement, “Highest Base Salary”
shall mean the Executive’s annual base salary at the highest rate in effect
during the five-year period (or such shorter period that the Executive has been
employed) prior to the Change in Control, and shall include all amounts of his
base salary that are deferred under the qualified and non-qualified employee
benefit plans of the Company or any other agreement or arrangement.

 
- 9 -

--------------------------------------------------------------------------------

 



2.9.  Notice of Termination.   For purposes of this Agreement, following a
Change in Control, “Notice of Termination” shall mean a written notice of
termination from the Company of the Executive’s employment which indicates the
specific termination provision in this Agreement relied upon and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.  The Notice of Termination shall also specify the relevant
Termination Date.
2.10.  Pro Rata Bonus.   For purposes of this Agreement, “Pro Rata Bonus” shall
mean an amount equal to the Highest Annual Bonus multiplied by a fraction, the
numerator of which is the number of days elapsed in the fiscal year through the
Termination Date and the denominator of which is 365.
2.11.  Successors and Assigns.   For purposes of this Agreement, “Successors and
Assigns” shall mean a corporation or other entity acquiring all or substantially
all the assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.
2.12.  Termination Date.   For purposes of this Agreement, “Termination Date”
shall mean in the case of the Executive’s death, his date of death, in the case
of the Executive’s resignation for any reason, the last day of his employment,
and in all other cases, the date specified in the Notice of Termination;
provided, however, that if the Executive’s employment is terminated by the
Company for Cause or due to Disability, the date specified in the Notice of
Termination shall be at least 30 days after the date the Notice of Termination
is given to the Executive, provided, that in the case of Disability the
Executive shall not have returned to the full-time performance of his duties
during such period of at least 30 days.

 
- 10 -

--------------------------------------------------------------------------------

 



3.   Termination of Employment.
3.1.  If, during the term of this Agreement, the Executive’s employment with the
Company shall be terminated within 36 months following a Change in Control, the
Executive shall be entitled to the following compensation and benefits:
(a)  If the Executive’s employment with the Company shall be terminated (1) by
the Company for Cause or Disability, (2) by reason of the Executive’s death, or
(3) by the Executive other than for Good Reason, the Company shall pay to the
Executive the Accrued Compensation and, if such termination is other than by the
Company for Cause, a Pro Rata Bonus.
(b)  If the Executive’s employment with the Company shall be terminated by
reason of the Executive’s death or disability, the Executive, or his
beneficiaries or personal representatives, as the case may be, shall be entitled
to receive the greater of those amounts described in Section 3.1(a) above or
such other compensation and benefits as may be provided for in his employment
and other agreements for termination of employment under similar circumstances.
(c)  If the Executive’s employment with the Company shall be terminated for any
reason other than as specified in Section 3.1(a), the Executive shall be
entitled to the following:
(i)  the Company shall pay the Executive all Accrued Compensation and a Pro Rata
Bonus;

 
- 11 -

--------------------------------------------------------------------------------

 



(ii)  the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Termination Date, in a single
payment an amount in cash equal to two times the sum of (A) the Highest Base
Salary and (B) the Highest Annual Bonus, in each case calculated to include
amounts deferred under the Company’s qualified and non-qualified plans;
(iii)  for a period of 24 months after the Termination Date (the “Continuation
Period”), the Company shall, at its sole expense, provide to the Executive and
his dependents and beneficiaries comparable employee benefits provided (x) to
the Executive at any time during the one year period prior to the Change in
Control or at any time thereafter or (y) to other similarly situated executives
who continue in the employ of the Company during the Continuation Period,
including, but not limited to, long-term disability, medical, dental, life
insurance, and pre-tax insurance premiums.
The coverage and benefits (including deductibles and costs) provided in this
Section 3.1(c)(iii) during the Continuation Period shall be no less favorable to
the Executive and his dependents and beneficiaries than the most favorable of
such coverage and benefits during any of the periods referred to in clauses (x)
and (y) above.   The Company’s obligation hereunder with respect to the
foregoing benefits shall be limited to the extent that the Executive obtains any
such benefits pursuant to a subsequent employer’s benefit plans, in which case
the Company may reduce the coverage of any benefits it is required to provide
the Executive hereunder as long as the aggregate coverage and benefits of the
combined benefit plans is no less favorable to the Executive than the coverage
and benefits required to be provided hereunder.  This subsection (iii) shall not
be interpreted so as to limit any benefits to which the Executive,

 
- 12 -

--------------------------------------------------------------------------------

 

his dependents or beneficiaries may be entitled under any of the Company’s
employee benefit plans, programs or practices following the Executive’s
termination of employment, including, without limitation, retiree medical and
life insurance benefits.
In the case of the continuing medical and dental benefits coverage and the
continuing long term disability benefits coverage to be provided pursuant to
this Section 3.1(c)(iii) under any self-funded benefit plan, the Company shall
impute as taxable income to the Executive an amount equal to the full actuarial
cost of such coverage for each period in which such coverage is so provided to
the Executive and his dependents and beneficiaries. In the case of the
continuing long-term disability benefits coverage to be provided pursuant to
this Section 3.1(c)(iii) under any insured disability benefit plan, the Company
shall impute as taxable income to the Executive an amount equal to the full
premium cost of such benefit coverage, for each period in which such coverage is
so provided to the Executive and his beneficiaries.
Notwithstanding the foregoing, the continuing benefit coverages to be provided
under this Section 3.1(c)(iii) shall be provided only to the extent permitted
under the terms of the applicable benefit plans or insurance policies as in
effect on the date of this Agreement. If  as a result of the preceding sentence
or because prevented by any change in applicable law occurring after the date of
this Agreement the Company cannot provide to the Executive any such
continuing  benefit coverage  for any portion of the Continuation Period, then,
within 30 days following the Executive’s Termination Date (or if later, the date
on which the Company ceases to provide the Executive with such continuing
benefit coverage),  the Company shall pay to the Executive, in a cash lump sum,
an amount equal to the actuarial present value of what would have  been the
Company’s obligation  to provide such benefit coverage for the Continuation
Period, or the remaining portion thereof, as applicable. For

 
- 13 -

--------------------------------------------------------------------------------

 

purposes of the foregoing, the actuarial present value of such obligation shall
be determined in accordance with generally accepted accounting principles, using
a discount rate equal to 120 percent of the applicable Federal rate determined
under section 1274(d) of the Code (as defined below) and the regulations
thereunder, compounded semiannually;
(iv)  the Company shall credit the Executive for pension purposes with two years
of service beyond the Termination Date and shall pay to the Executive in a
single payment an amount in cash equal to the excess of (A) the Recalculated
Retirement Benefit (as provided in this Section 3.1(c)(iv)) had (w) the
Executive remained employed by the Company for the additional two complete years
of credited service, (x) his annual compensation during such period been equal
to the Highest Base Salary and the Highest Annual Bonus, (y) the benefit accrual
formulas of each retirement plan remained no less advantageous to the Executive
than those in effect immediately preceding the date on which a Change in Control
occurred and the Company made employer contributions to each defined
contribution plan in which the Executive was a participant at the Termination
Date in an amount equal to the amount of such contribution for the plan year
immediately preceding the Termination Date, and (z) he been fully (100%) vested
in his benefit under each retirement plan in which the Executive was a
participant, over (B) the lump sum actuarial equivalent of the aggregate
retirement benefit the Executive is actually entitled to receive under such
retirement plans.   For purposes of this subsection (iv), the “Recalculated
Retirement Benefit” shall mean the lump sum actuarial equivalent of the
aggregate retirement benefit the Executive would have been entitled to receive
under the Company’s qualified and non-qualified retirement plans.  For purposes
of this subsection (iv), the “actuarial equivalent” shall be determined in
accordance with the actuarial assumptions used for the

 
- 14 -

--------------------------------------------------------------------------------

 

calculation of benefits under the applicable retirement plan as applied prior to
the Termination Date in accordance with such plan’s past practices; and
(v)  (A) the restrictions on any outstanding incentive awards (including
restricted stock and “Performance Shares” (as such term is defined in the
Company’s 1996 Stock Incentive Plan, as amended from time to time)) granted to
the Executive under the 1996 Stock Incentive Plan, as amended from time to time,
or under any other incentive plan or arrangement shall lapse and such incentive
awards shall become immediately 100% vested and all stock options granted to the
Executive shall become immediately exercisable and shall become immediately 100%
vested (and restrictions on any stock issued upon exercise of stock options
shall lapse), and notwithstanding anything to the contrary stated in the
applicable plan documents or award agreements, all performance awards awarded to
the Executive shall be valued at 100% as though the Company had achieved its
target for each respective plan period, and an equal number of unrestricted
shares of common stock or cash (as applicable) shall be awarded to the
Executive, and (B) the Executive shall have the right to require the Company to
purchase, for cash, any shares of unrestricted stock or shares purchased upon
exercise of any options or received pursuant to a Performance Share award at a
price equal to the fair market value of such shares on the date of purchase by
the Company.
(d)  The amounts provided for in Sections 3.1(a), 3.1(c)(i), 3.1(c)(ii) and
3.1(c)(iv) shall be paid in a single lump sum cash payment within five days
after the Executive’s Termination Date (or earlier, if required by applicable
law).  Notwithstanding the foregoing, all payments made to the Executive shall
be paid in conformance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), to the extent subject thereto.

 
- 15 -

--------------------------------------------------------------------------------

 



(e)  The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment except as
provided in Section 3.1(c)(iii).   Notwithstanding the foregoing, the Executive
agrees that during the Continuation Period, he shall not (i) solicit any
employees of the Company to leave the Company’s employ to work for any company
with which the Executive is employed, or (ii) employ any employee who is
employed by the Company at any time during the Continuation Period.   A breach
of either of the foregoing covenants will result in the Executive forfeiting any
further benefits to which he is entitled pursuant to Section 3.1(c)(iii),
although the Executive shall not be required to return any payments to the
Company that have been made to the Executive prior to the date of such breach.
(f)   Protection of Confidential Information.
(i)  The Executive acknowledges that his work for the Company will give him
access to highly confidential information not available to the public or
competitors, including, without limitation, information relating to research and
development, marketing plans, copyrightable material, trade secrets and other
proprietary or strategic information, which it would be impracticable for the
Company to effectively protect and preserve in the absence of this Section
3.1(f) and the disclosure or misappropriation of which could materially
adversely affect the Company.  Accordingly, the Executive hereby agrees:

 
- 16 -

--------------------------------------------------------------------------------

 



(A)  Except as specifically permitted by this Section 3.1(f), the Executive will
not communicate or divulge to or use for the benefit of himself or any other
person, firm, association, or corporation, without the prior written consent of
the Company, any Confidential Information (as defined herein) that may be
communicated to, acquired by or learned of by the Executive in the course of, or
as a result of, the Executive’s employment with the Company or any of its
affiliates.  As used herein, “Confidential Information” shall mean information
not generally known about the Company and its affiliates, services and products,
whether written or not, including, without limitation, information relating to
research, development, purchasing, marketing plans, computer software or
programs, any copyrightable material, trade secrets and proprietary information,
including, but not limited to, customer lists.
(B)  All Confidential Information which is communicated to, acquired by or
learned of by the Executive shall remain the sole property of the Company or its
affiliates.
(ii)  The confidentiality obligations in this Section 3.1(f) shall not apply to
Confidential Information which is or becomes generally available to the public
other than as a result of disclosure by the Executive.  If the Executive is
required to make disclosure of information subject to this Section 3.1(f) under
any court order, subpoena, or other judicial process, then, except as prohibited
by law, the Executive will promptly notify the Company thereof, take all
reasonable steps requested by the Company to defend against the compulsory
disclosure and permit the Company to control with counsel of its choice any
proceeding relating to the compulsory disclosure.

 
- 17 -

--------------------------------------------------------------------------------

 



(iii)  Upon request by the Company, the Executive agrees to deliver promptly to
the Company at the termination of the Executive’s employment, or at such other
times as the Company may request, all memoranda, notes, plans, records, reports
and other documents (and all copies thereof) containing Confidential Information
which the Executive may then possess or have under his control. 
3.2.  (a)  Except as otherwise provided in Section 3.1(b), the severance pay and
benefits provided for in this Section 3 shall be in lieu of any other severance
or termination pay to which the Executive may be entitled under any employment
agreement (other than retirement benefits) or any Company severance or
termination plan, program, practice or arrangement.
(b)  The Executive’s entitlement to any other compensation benefits shall be
determined in accordance with the Company’s employee benefit plans and other
applicable programs, policies and practices then in effect.
(c)  Notwithstanding anything to the contrary in this Agreement, if the
Executive is terminated by the Company after the occurrence of a Change in
Control and is subsequently rehired by the Company at any time thereafter, the
Executive shall not be entitled to any further benefits under Section
3.1(c)(iii) of this Agreement although the Executive shall not be required to
return any payments to the Company which have been made to the Executive prior
to the date the Executive is rehired.
4.  Notice of Termination.   Following a Change in Control, any purported
termination of the Executive’s employment by the Company shall be communicated
by Notice of Termination to the Executive.  For purposes of this Agreement, no
such purported termination shall be effective without such Notice of
Termination.

 
- 18 -

--------------------------------------------------------------------------------

 



5.  Excise Tax Payments.
(a)  If any payment or benefit (within the meaning of Section 280G(b)(2) of the
Code) to the Executive or for his benefit paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in connection
with, or arising out of, his employment with the Company or a change in
ownership or effective control of the Company or of a substantial portion of its
assets (each a “Payment” and collectively, the “Payments”), would be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
are incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive will be entitled to receive
an additional payment (a “Gross-Up Payment”), such that the net amount retained
by the Executive, after deduction and/or payment of any Excise Tax on the
Payments and the Gross-Up Payment and any federal, state and local income and
employment tax on the Gross-Up Payment (including any interest or penalties,
other than interest and penalties imposed by reason of the Executive’s failure
to file timely a tax return or pay taxes shown due on his return, imposed with
respect to such taxes), shall be equal to the Payments.
(b)  An initial determination as to whether a Gross-Up Payment is required
pursuant to this Agreement and the amount of such Gross-Up Payment shall be made
at the Company’s expense by an accounting firm selected by the Company and
reasonably acceptable to the Executive which is designated as one of the four
largest accounting firms in the United States (the “Accounting Firm”).  The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation to the Company and the
Executive within five days of the Termination Date if applicable, or such other

 
- 19 -

--------------------------------------------------------------------------------

 

time as requested by the Executive (provided the Executive reasonably believes
that any of the Payments may be subject to the Excise Tax) and if the Accounting
Firm determines that no Excise Tax is payable by the Executive as provided in
Section 5(a) above, it shall furnish the Executive with an opinion reasonably
acceptable to the Executive to such effect.  Within ten days of the delivery of
the Determination to the Executive, the Executive shall have the right to
dispute the Determination (the “Dispute”).  The Gross-Up Payment, if any, as
determined pursuant to this Paragraph 5(b) shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination.  The existence of the Dispute shall not in any way affect the
Executive’s right to receive the Gross-Up Payment in accordance with the
Determination.  Upon the final resolution of a Dispute, the Company shall
promptly pay to the Executive any additional amount required by such
resolution.  If there is no Dispute, the Determination shall be binding, final
and conclusive upon the Company and the Executive subject to the application of
Section 5(c) below.
(c)  As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that a Gross-Up Payment (or a portion thereof) will
be paid which should not have been paid (an “Excess Payment”) or a Gross-Up
Payment (or a portion thereof) which should have been paid will not have been
paid (an “Underpayment”).  An Underpayment shall be deemed to have occurred (i)
upon notice (formal or informal) to the Executive from any governmental taxing
authority that the Executive’s tax liability (whether in respect of the
Executive’s current taxable year or in respect of any prior taxable year) may be
increased by reason of the imposition of the Excise Tax on a Payment or Payments
with respect to which the Company has failed to make a sufficient Gross-Up
Payment, (ii) upon a determination by a court, (iii) by reason of a
determination by the Company (which shall include the position taken

 
- 20 -

--------------------------------------------------------------------------------

 

by the Company, together with its consolidated group, on its federal income tax
return) or (iv) upon the resolution of the Dispute to the Executive’s
satisfaction.  If an Underpayment occurs, the Executive shall promptly notify
the Company and the Company shall promptly, but in any event, at least five days
prior to the date on which the applicable government taxing authority has
requested payment, pay to the Executive an additional Gross-Up Payment equal to
the amount of the Underpayment plus any interest and penalties (other than
interest and penalties imposed by reason of the Executive’s failure to file
timely a tax return or pay taxes shown due on the Executive’s return) imposed on
the Underpayment.
An Excess Payment shall be deemed to have occurred upon a Final Determination
(as hereinafter defined) that the Excise Tax shall not be imposed upon a Payment
or Payments (or portion thereof) with respect to which the Executive had
previously received a Gross-Up Payment.  A “Final Determination” shall be deemed
to have occurred when the Executive has received from the applicable government
taxing authority a refund of taxes or other reduction in the Executive’s tax
liability by reason of the Excess Payment and upon either (x) the date a
determination is made by, or an agreement is entered into with, the applicable
governmental taxing authority which finally and conclusively binds the Executive
and such taxing authority, or if a claim is brought before a court of competent
jurisdiction, the date upon which a final determination has been made by such
court and either all appeals have been taken and finally resolved or the time
for all appeals has expired or (y) the statute of limitations with respect to
the Executive’s applicable tax return has expired.  If an Excess Payment is
determined to have been made, the amount of the Excess Payment shall be treated
as a loan by the Company to the Executive and the Executive shall pay to the
Company on demand (but not less than 10 days after the determination of such
Excess Payment and written notice has been delivered to the

 
- 21 -

--------------------------------------------------------------------------------

 

Executive) the amount of the Excess Payment plus interest at an annual rate
equal to the Applicable Federal Rate provided for in Section 1274(d) of the Code
from the date the Gross-Up Payment (to which the Excess Payment relates) was
paid to the Executive until the date of repayment to the Company.
(d)  Notwithstanding anything contained in this Agreement to the contrary, if,
according to the Determination, an Excise Tax will be imposed on any Payment or
Payments, the Company shall pay to the applicable government taxing authorities
as Excise Tax withholding, the amount of the Excise Tax that the Company has
actually withheld from the Payment or Payments.
6.  Successors’ Binding Agreement.
(a)  This Agreement shall be binding upon and shall inure to the benefit of the
Company, its Successors and Assigns and the Company shall require any Successors
and Assigns to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place.
(b)  Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal personal representative.
7.  Fees and Expenses.   The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Executive as they become due as a result of (a) the Executive’s termination of
employment (including all such fees and expenses, if any, incurred in contesting
or disputing any such termination of employment), and

 
- 22 -

--------------------------------------------------------------------------------

 

(b) the Executive seeking to obtain or enforce any right or benefit provided by
this Agreement (including, but not limited to, any such fees and expenses
incurred in connection with the Dispute and any other matter arising under
Section 5, including the existence and amount of any Excess Payment or
Underpayment and issues with respect to the Gross-Up Payment, whether as a
result of any applicable government taxing authority proceeding, audit or
otherwise, or by any other plan or arrangement maintained by the Company under
which the Executive is or may be entitled to receive benefits); provided,
however, that any such action by the Executive is commenced in good faith and
for good reason; provided, however, that the circumstances set forth in clauses
(a) and (b) (other than as a result of the Executive’s termination of employment
under circumstances described in Section 2.3(d)) occurred on or after a Change
in Control and that no such amounts shall be due and payable by the Company
after December 31 of the second calendar year following the calendar year in
which the Company has satisfied any and all obligations owed to the Executive
under this Agreement.
8.  Notices.   For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses for the parties set forth
on Exhibit A hereto or to any other addresses as the respective parties may
designate by notice delivered pursuant to this Section 8; provided that all
notices to the Company shall be directed to the attention of the Board with a
copy to the Secretary of the Company.   All notices and communications shall be
deemed to have been received on the date of delivery thereof or on the third
business day after the mailing thereof, except that notice of change of address
shall be effective only upon receipt.

 
- 23 -

--------------------------------------------------------------------------------

 



9.  Non-Exclusivity of Rights.   Except as otherwise provided in Section 3.2(a),
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company and for which the Executive may qualify, nor shall
anything herein limit or reduce such rights as the Executive may have under any
other agreements with the Company.   Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan or program of the
Company shall be payable in accordance with such plan or program, except as
explicitly modified by this Agreement.
10.  Settlement of Claims.   The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.
11.  Modification, Waiver and Miscellaneous.   No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and the Company.  
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.   No agreement or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement.

 
- 24 -

--------------------------------------------------------------------------------

 



12.  Governing Law and Jurisdiction.   This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without giving effect to the conflict of laws principles thereof.  Any claims
arising under or related to this Agreement shall be settled by binding
arbitration pursuant to the rules of the American Arbitration Association or
such other rules as to which the parties may agree.  The arbitration shall take
place in San Francisco, California, within 30 days following service of notice
of such dispute by one party on the other.  The arbitration shall be conducted
before a panel of three arbitrators, one to be selected by each of the parties
and the third to be selected by the other two.  The panel of arbitrators shall
have no authority to order a modification or amendment of this Agreement.  The
parties agree to abide by all awards rendered in such proceedings.  Such awards
shall be final and binding on all parties, and may be filed with the clerk of
one or more courts, state or federal, having jurisdiction over the party against
whom such award is rendered or such party’s property as a basis of judgment and
of the issuance of execution for its collection.
13.  Severability.   The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 
- 25 -

--------------------------------------------------------------------------------

 



14.  Entire Agreement.   Except as otherwise provided below, this Agreement
constitutes the entire agreement between the parties hereto and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the parties hereto with respect to the subject matter hereof, including
the Existing SPA.   If the Executive and the Company have also entered into an
employment agreement, and there is an inconsistency between the terms of this
Agreement and the terms of such employment agreement, then the agreement which
provides terms most favorable to the Executive shall govern.
15.  Section 409A.
(a)  To the fullest extent applicable, amounts and other benefits payable under
this Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Code including the rulings,
notices and other guidance issued by the Internal Revenue Service interpreting
the same (collectively, “Section 409A”)  in accordance with one or more of the
exemptions available under Section 409A.  In this regard, each such payment
hereunder that may be treated as payable in the form of “a series of installment
payments,” as defined in Treas. Reg. §1.409A-2(b)(2)(iii) shall be deemed a
separate payment for purposes of Section 409A.
(b)  To the extent that any amounts or benefits payable under this Agreement are
or become subject to Section 409A due to a failure to qualify for an exemption
from the definition of nonqualified deferred compensation under Section 409A,
this Agreement is intended to comply with the applicable requirements of Section
409A with respect to such amounts or benefits.  This Agreement shall be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent.

 
- 26 -

--------------------------------------------------------------------------------

 



(c)  Notwithstanding anything in this Agreement or elsewhere to the contrary, if
the Executive is a “Specified Employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code, as determined by the Company’s Compensation
Committee) on the date of his termination of employment, and the Company
reasonably determines that any amount or other benefit payable under this
Agreement on account of the Executive’s “separation from service,” within the
meaning of Section 409A(a)(2)(A)(i) of the Code, constitutes nonqualified
deferred compensation (after taking into account all exclusions applicable to
such payments under Section 409A) that will violate the requirements of Section
409A(a)(2) of the Code if paid or provided at the time specified in the
Agreement, then the payment or provision thereof shall be postponed to the first
business day after the expiration of six months from the date of the Executive’s
termination of employment or, if earlier, the date of the Executive’s death (the
“Delayed Payment Date”), and the remaining amounts or benefits shall be paid at
the times otherwise provided under the Agreement.  The Company and the Executive
may agree to take other actions to avoid a violation of Section 409A at such
time and in such manner as permitted under Section 409A.  If this Section 15(c)
requires a delay of any payment, such payment shall be accumulated and paid in a
single lump sum on the Delayed Payment Date together with interest for the
period of delay, compounded monthly, equal to and calculated at the prime rate
as set forth in the Eastern edition of the Wall Street Journal on the date of
termination.  If a benefit subject to the delayed payment rules of this Section
15(c) is to be provided other than by the payment of money to the Executive,
then the provision of such benefit prior to the Delayed Payment Date is
conditioned on pre-payment by the Executive to the Company of the full taxable
value of the

 
- 27 -

--------------------------------------------------------------------------------

 

benefit and on the first business day following the Delayed Payment Date, the
Company shall repay the Executive for the payments made by the Executive
pursuant to the terms of this sentence which would otherwise not have been
required of the Executive.
(d)  Notwithstanding any provision of this Agreement to the contrary, the time
of payment of any performance shares that are subject to Section 409A as
“nonqualified deferred compensation” and that vest pursuant to this Agreement
shall not be accelerated unless such acceleration complies with the requirements
of Section 409A, as determined pursuant to applicable guidance issued
thereunder.  If the payment of vested performance shares cannot be accelerated
pursuant to this provision, payment shall include interest for the period of
delay, compounded monthly, equal to the prime rate as set forth in the Eastern
edition of the Wall Street Journal on the date when payment of the vested
performance shares would otherwise have been made.
(e)  The date of the Executive’s “separation from service,” as defined in
Section 409A (and as determined by applying the default presumptions in Treas.
Reg. §1.409A-1(h)(1)(ii)) shall be treated as the date of his termination of
employment for purposes of determining the time of payment of any amount that
becomes payable to the Executive hereunder upon his termination of employment
and that is properly treated as a deferral of compensation subject to Section
409A after taking into account all exclusions applicable to such payment under
Section 409A and for purposes of determining whether the Executive is a
“Specified Employee” on the date of his termination of employment.

 
- 28 -

--------------------------------------------------------------------------------

 



(f)  To the extent that the reimbursement of any expenses or the provision of
any in-kind benefits under any provision of this Agreement is subject to Section
409A (after taking into account all exclusions applicable to such payments or
benefits under Section 409A), (i) the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, during any one calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year; (ii) reimbursement
of any such expense shall be made by no later than December 31 of the year next
following the calendar year in which such expense is incurred; and (iii)
Executive’s right to receive such reimbursements or in-kind benefits shall not
be subject to liquidation or exchange for another benefit.  Any tax gross-up
payment (if applicable) and to the extent subject to Section 409A, will be made
by the end of the calendar year next following the calendar year in which the
Executive remits the related taxes, and any required reimbursement of expenses
incurred due to a tax audit or litigation addressing the existence or amount of
a tax liability will be made by the end of the calendar year next following the
calendar year in which the taxes that are the subject of the audit or litigation
are remitted to the taxing authority, or where as a result of such audit or
litigation no taxes are remitted, the end of the calendar year next following
the calendar year in which such audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation, in each case
subject to any earlier required deadline for payment otherwise applicable under
this Agreement,  In addition, to the extent subject to Section 409A, the right
to reimbursement or in-kind benefits under this Agreement shall not be subject
to liquidation or exchange for another benefit, notwithstanding any contrary
provision of this Agreement.

 
- 29 -

--------------------------------------------------------------------------------

 



(g)  To the extent the Company is required pursuant to this Agreement to provide
continued employee benefits following termination of employment, the provision
of such benefits shall be structured in a manner that complies with Section
409A.  Any offset of the Company’s obligation to provide benefits under this
Agreement as a result of the provision of benefits pursuant to a subsequent
employer’s benefit plans, and any offset of the Company’s obligation to provide
severance or termination pay under other agreements or arrangements as a result
of the provision of pay and benefits under this Agreement, shall be structured
in a manner that does not result in a change in the time or form of payment of
non-qualified deferred compensation that violates Section 409A.
(h)  The Executive consents to be bound by the terms of the Supplemental
Retirement Income Benefit Plan as amended by the Company prior to the date
hereof for purposes of Section 409A.



 
- 30 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and delivered by a duly authorized officer, and the Executive has duly executed
and delivered this Agreement, as of the date first written above.
 

 
CENTURY ALUMINUM COMPANY
     
/s/ William J. Leatherberry
 
By:  William J. Leatherberry
 
Title:  Executive Vice President and Secretary
     
EXECUTIVE:
     
/s/ Steve Schneider
 
Steve Schneider






 
- 31 -

--------------------------------------------------------------------------------

 

EXHIBIT A
If to the Company:
 
at its principal executive offices
 
If to the Executive:
 
His then designated personal address on file with the Company

